PER CURIAM: *
The Federal Public Defender appointed to represent Jose Francisco Estrada has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Estrada has not filed a response. Our independent review of the record and counsel’s brief discloses no *321nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cm. R. 42.2.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except tinder the limited circumstances set forth in 5'm Cut. R. 47.5.4.